Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 14, 2015                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
                                                                                                                      Justices
  152669




  JERMAINE STEVENSON,

               Plaintiff-Appellant,

  v                                                                 SC: 152669
                                                                    COA: 328143
  DEPARTMENT OF CORRECTIONS,

             Defendant-Appellee.
  ___________________________________

                  On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of November 17, 2015, the Clerk of the Court is
  hereby directed to close this file.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 14, 2015
                                                                               Clerk